Citation Nr: 0216828	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  99-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to April 18, 1990, 
for a permanent and total disability evaluation for service-
connected schizophrenia.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1979.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 100 percent evaluation 
for the veteran's service-connected schizophrenia, effective 
April 18, 1990.  The RO, in a September 1994 rating 
decision, following a December 1993 Remand as to the issue 
of permanency by the Board, determined that the veteran 
became permanently and totally disabled, effective 
April 18, 1990.  

The veteran's file was transferred to the North Little Rock, 
Arkansas RO in March 1998, due to the veteran's relocation 
to that area.  

In a decision dated June 8, 2000, the Board denied an 
effective date earlier than April 18, 1990, for a permanent 
and total evaluation for service-connected schizophrenia.  
She appealed the denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In 
April 2001, the appellee filed an Unopposed Motion for 
Remand and to Stay Proceedings, requesting that the Court 
vacate and remand the Board's June 8, 2000, decision for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an Order dated May 3, 2001, the Court vacated 
and remanded the above matter pursuant to 38 U.S.C. 
§ 7252(a).  

In November 2001, the Board sent the veteran a letter 
indicating, in pertinent part, that the records showed that 
the veteran had appointed an attorney as her representative, 
and that the attorney's authority to represent VA claimants 
had been revoked, effective October 10, 2001.  The veteran 
was informed that this attorney was no longer able to 
represent her and that she could:  (1) represent herself; 
(2) appoint an accredited veteran's service organization to 
represent her; or (3) appoint a different private attorney 
or an "agent" to represent her.  She was given 30 days 
within which to inform VA of her intentions.  After 30 days 
of the date of the letter, if there was no response, VA 
would assume that the veteran wanted to represent herself.  
A November 2001 response was provided by the veteran 
indicating that she wanted to represent herself in this 
case.  

In July 2002, the veteran was sent a letter by VA asking for 
clarification of whether she wanted to attend a hearing 
before the Board.  In August 2002, she responded that she 
did not want a hearing.  

The Board undertook additional action on the aforementioned 
issue, pursuant to 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified in September 2002, and provided 30 days to submit 
additional evidence or argument in response to the new 
evidence.  As of October 30, 2002, there was no response.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The RO denied entitlement to an increased evaluation for 
schizophrenia in August 1989.  The veteran was notified in 
writing of the adverse decision later in August 1989.  She 
did not submit a notice of disagreement within one year of 
notice of the adverse decision.

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from April 18 to June 11, 1990 for treatment of 
schizophrenia.  She was unemployable at hospital discharge.

3.  The veteran filed a claim for increase on April 27, 
1990.  This claim was denied in an August 1990 rating 
decision.  She appealed, and her appeal culminated in a 
November 1991 rating decision that granted a 100 percent 
rating for schizophrenia from April 18, 1990.

4.  The veteran's February 1992 statement was a timely 
notice of disagreement as to the effective date, April 18, 
1990, for a total schedular evaluation for schizophrenia, 
set in the November 1991 rating decision.  

5.  It was not factually ascertainable prior to the 
veteran's hospitalization at the VAMC on April 18, 1990 that 
a 100 percent evaluation for the veteran's schizophrenia was 
warranted. 

6.  The veteran's service-connected disability became 
permanent and totally disabling effective April 18, 1990.



CONCLUSIONS OF LAW

1.  The unappealed August 1989 denial of an increased 
evaluation for schizophrenia was final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 3.104 (2002).

2.  The veteran submitted a timely notice of disagreement to 
the November 1991 rating decision as to the issue of the 
effective date of the evaluation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.201 (2002).  

3.  Schizophrenia was 100 percent disabling effective April 
18, 1990.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.400 (2002), 4.132, Diagnostic 
Code 9203 (1996).

4.  A permanent and total evaluation for service-connected 
schizophrenia was effective April 18, 1990.  38 C.F.R. 
§§ 3.340, 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that she was entitled to a 
100 percent permanent and total disability evaluation for 
her service-connected schizophrenia at the time of her 
discharge from service in 1979. 

I.  History

In a January 1980 rating decision, the RO established 
service connection for schizophrenia and assigned a 10 
percent evaluation effective August 13, 1979, the day after 
discharge from service.  The veteran was notified in writing 
of the adverse decision and her appellate rights in a 
January 1980 letter.  The veteran did not submit a notice of 
disagreement within one year of notice of the adverse 
decision.  That decision is final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §  3.156(a).  Following receipt of VA 
medical records, the RO, in March 1987, increased the 
veteran's evaluation from 10 to 50 percent for paranoid 
schizophrenia effective from March 1986.  In September 1987 
and January 1988, the veteran submitted statements 
indicating that her symptoms were increasing and requesting 
a permanent and total disability evaluation.  The 50 percent 
evaluation was continued in December 1987 and January 1988 
rating decisions.  Those rating decisions were not appealed 
and they also became final.  

In August 1989, the veteran filed claims requesting 
temporary total evaluation for hospitalization from July 10, 
1989 to August 1, 1989 and a total schedular evaluation, as 
she was unable to maintain gainful employment because of her 
schizophrenia.  An August 1989 VAMC discharge summary 
revealed that the veteran had been hospitalized on July 10, 
1989 complaining of depression, suicide thoughts, hearing 
whispering voices, and suspiciousness.  It was noted that 
she had a number of recent setbacks to include failing 
school, and quitting her job before being fired.  At 
discharge, she was seeking work.  In an August 1989 rating 
decision, the RO granted paragraph 29 benefits for the 
period of the hospitalization and continued the 50 percent 
evaluation.  She was informed of the decision and of her 
appellate rights by letter in September 1989.  She did not 
submit a notice of disagreement within one year of notice of 
the adverse decision.  That decision is final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §  3.156(a). 

On April 27, 1990, the veteran again filed a claim for an 
increased evaluation and stated that she was unemployed due 
to her disability.  A June 1990 VAMC discharge summary 
revealed that she was rehospitalized on April 18, 1990 for 
depression, suicide ideation and auditory hallucinations.  
She reported quitting her job and breaking up with her 
boyfriend.  Diagnoses included chronic paranoid 
schizophrenia and adjustment disorder with depressed mood.  
It was noted that the duration of the disability was unclear 
at the time and that vocational counseling did not see her 
as employable at the time.  A November 1990 Social Security 
Administration (SSA) evaluation determined that she was 
psychotic at the time of their evaluation and that her 
disability began in March 1990.  The SSA determination was 
received in September 1991.  

The veteran's claim for increase was initially denied by 
rating decision in August 1990.  She appealed, and the 
appeal culminated in a November 1991 rating decision that 
increased the veteran's evaluation to 100 percent effective 
April 18, 1990.  

Subsequent VA medical evidence included a March 1994 letter 
from the veteran's treating physician and an April 1994 VA 
examination finding that the veteran's prognosis was poor 
and that she was permanently disabled for work.  The RO, in 
a September 1994 rating decision, granted permanent and 
total disability effective April 18, 1990, the date of the 
VAMC hospitalization.  The RO determined that this was a 
complete grant of benefits on appeal.  

The Board notes that prior to and following this decision, 
the veteran submitted statements continuing her disagreement 
with the effective date of the total evaluation. 



II.  Timely Notice of Disagreement

In July 1995, the Roanoke, Virginia RO originally determined 
that although the veteran appealed the November 1991 rating 
decision with respect to permanency, she had not appealed 
the decision with respect to the effective date.  The 
veteran was advised of this determination in a July 1995 
letter.  (The Board notes that the RO had certified an 
appeal on the effective date issue to the Board in July 
1995, but that such certification of appeal was withdrawn by 
the RO in August 1996).   

Upon reviewing the evidence of record, the Board finds that 
the veteran, in a 1992 letter to her Congressman, received 
at the RO in February 1992, stated that after 13 years her 
disability should have been permanent and total; that she 
had been denied rightful benefits from 1979 to present; and 
that when she left service, she was told she would not able 
to work again.

The law and regulations define notice of disagreement as a 
written communication expressing dissatisfaction or 
disagreement with an adjudicative determination.  It is 
specifically stated that special wording is not required, 
but that it must be in terms which can reasonably be 
construed as disagreement with that determination.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (2002).  

Although the veteran did not use the words retroactive or 
effective date, the veteran's words could reasonably be 
construed as disagreement not only with permanency but also 
with the effective date of the evaluation.  Thus, the Board 
concludes that the veteran submitted a timely notice of 
disagreement to the effective date of the November 1991 
decision, granting a 100 percent evaluation for 
schizophrenia. 



III.  Effective date prior to April 18, 1990

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) 
and 38 C.F.R. § 3.400 (2002).  The statute provides, in 
pertinent part, that an effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (2002).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  On and before November 6, 
1996, the rating schedule for psychotic disorders directed 
that a 100 percent disability evaluation was warranted for a 
paranoid schizophrenic disorder when there was active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce social and 
industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 
3-2000 (2000), the VA General Counsel stated that when there 
is a change in criteria, if it is determined by the Board 
that the amended regulation is more favorable, the new 
criteria may not be applied prior to the effective date of 
the change in the regulation.  The veteran filed a claim of 
entitlement to an increased rating for her service-connected 
psychiatric disorder in April 1990 and she has only appealed 
the issue of effective date of the total schedular 
evaluation.  Accordingly, the Board finds that only the old 
criteria are applicable in evaluation of this claim.  

Here, the Board notes that the veteran did not file a notice 
of disagreement to the August 1989 decision denying an 
increased evaluation.  Therefore, that decision is final.  
Her reopened claim for entitlement to an increased rating 
for her service-connected psychiatric disorder was received 
by the RO on April 27, 1990.  Accordingly, the earliest 
possible date for a rating in excess of 50 percent lies 
between August 1989 and April 27, 1990.  The RO has 
determined that the first date during this period on which 
it was factually ascertainable that the veteran was totally 
disabled because of schizophrenia was on VA hospital 
admission on April 18, 1990.  The Board agrees that this is 
the first time, after the August 1989 rating decision, that 
it was factually ascertainable that the veteran was 
unemployable based on schizophrenia.

In reaching this conclusion, the Board is aware of the 
November 1990 SSA decision which stated that the veteran was 
disabled based on schizophrenia from March 1990.  That 
decision, however, was not received by VA until September 
1991, more than a year after the April 1990 effective date.  
It cannot serve as the basis for an effective date earlier 
than April 1990.  38 C.F.R. § 3.157(a).  The Board is also 
aware of the VA medical opinion in 1994 to the effect that 
the veteran was totally disabled.  This opinions also does 
not provide a basis for an effective date earlier than 
April 1990 for the 100 percent rating.

Accordingly, the Board concludes a 100 percent disability 
evaluation for schizophrenia is not warranted prior to April 
18, 1990, the date that the increase was factually 
ascertainable and shown to have occurred.  



IV.  Permanent and total disability

Under pertinent criteria, permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  The permanent loss or loss of use of both hands, or 
of both feet, or of one hand and one foot, or of the sight 
of both eyes, or becoming permanently helpless or bedridden 
constitutes permanent total disability.  38 C.F.R. § 4.15 
(2002).  

In March 1991, the Chief of the VA Mental Hygiene Clinic 
indicated that it was his opinion that the veteran would 
never be able to maintain gainful employment.  He stated 
that because of her symptoms of withdrawal and being 
uncomfortable around people, the veteran experienced 
significant social impairment.  

The veteran underwent a VA examination in April 1994.  The 
examiner evaluated the veteran specifically to determine 
whether she was permanently and totally disabled as a result 
of her service-connected psychiatric disability.  The 
examiner indicated, in pertinent part, that because of the 
expected and demonstrated poor response to therapy, chronic 
pattern of illness, numerous hospitalizations, trials of 
both individual and social relationships that constantly 
failed, her current life situation, her inability to deal 
with stress, and the traumatic impact of events that 
disturbed all areas of her life, such as job, interpersonal 
and social difficulties, the prognosis was poor and he 
considered the veteran permanently and totally disabled for 
work.  

In the instant case, the Board has found that from April 18, 
1990, the veteran was totally disabled by reason of service 
connected disability.  In this regard, VA examiners in 
March 1991 and April 1994, have determined that she is also 
permanently disabled by reason of service connected 
disability.  It has been determined that at the time of her 
total evaluation effective April 18, 1990, she was also 
permanently and totally disabled.  Thus, the evidence of 
record supports a finding of an effective date of April 18, 
1990, but no earlier, for a permanent and total disability 
rating. 


V.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist 
and enhances the duty to notify claimants about information 
and evidence necessary to substantiate a claim.  The VCAA 
also eliminates the requirement that a claim be well 
grounded.  

The Board concludes that, in this case, VA has complied with 
the duty to assist and the duty to notify provisions of the 
VCAA.  The veteran was specifically notified of the 
provisions of the VCAA through the May 2001 Court order and 
through her private attorney who represented her at that 
time.  Her attorney had the opportunity to address any 
potential failure in the duty to assist or provide notice.  
She also was notified by the Board, through a September 2002 
letter, of what assistance VA would provide, what was needed 
from her, and the time limits associated with her claim.  
Various notices and communications from the RO, such as the 
November 1991, September 1994 and July 1997 rating 
decisions, and the November 1998, statement of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, she has also had the opportunity to testify at 
a hearing regarding her claim.  She declined.  VA 
examinations are of record, and a current examination is not 
warranted, since the matter involves an effective date prior 
to April 18, 1990.  Therefore, the Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to 
assist the veteran in the development of the issue discussed 
above.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159). 


ORDER

An effective date prior to April 18, 1990 for the award of a 
100 percent permanent and total schedular evaluation for 
schizophrenia is denied.    




		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

